Title: From George Washington to John Nicholas, 8 March 1798
From: Washington, George
To: Nicholas, John



Sir,
Mount Vernon 8th of Mar. 1798

The letter which you did me the favor of writing to me under date of the 22d Ulto came safe to hand.

Nothing short of the Evidence you have adduced, corroborative of intimations which I had received long before, through another channel, could have shaken my belief in the sincerity of a friendship, which I had conceived was possessed for me, by the person to whom you allude. But attempts to injure those who are supposed to stand well in the estimation of the People, and are stumbling blocks in their way (by misrepresenting their political tenets) thereby to destroy all confidence in them, is one of the means by which the Government is to be assailed, and the Constitution destroyed. The conduct of this Party is systematized, and every thing that is opposed to its execution, will be sacrificed, without hesitation, or remorse; if the end can be answd by it.
If the person whom you suspect, was really the Author of the letter under the signature of John Langhorne, it is not at all surprising, to me, that the correspondence should have ended where it did; for the penetration of that man would have perceived at the first glance of the answer, that nothing was to be drawn from that mode of attack; In what form, the next insidious attempt may appear, remains to be discovered. But as the attempts to explain away the Constitution, & weaken the Government are now become so open; and the desire of placing the Affairs of this Country under the influence & controul of a foreign Nation is so apparant, & strong, it is hardly to be expected that a resort to covert means to effect these objects, will be longer regarded.
With respect to Mr Monroe’s “View of the conduct of the Executive of the United States” I shall say but little; because, as he has called it a view thereof, I shall leave it to the tribunal to which he himself has appealed, to decide 1st how far a correspondence with one of its Agents is entitled to the unqualified epithet he has bestowed thereon; 2d How, if it is not, it is to exhibit a view thereof; and 3d, how far his Instructions, and the letters he has received from that Executive through the Constitutional organ, and to which he refers, can be made to subserve the great points which he and his Party are evidently aiming at; namely, to impress upon the public mind that favouritism towards Great Britain, has produced a dereliction in the Administration, of good will towards France.
As to the propriety of exposing to public view his private Instructions, and correspondence with his own Government, nothing need be said; for I should suppose that the measure must be

reprobated by the well informed and intelligent of all Nations; and not less so by his abettors in this Country; if they were not blinded by Party views, and determined at all hazards to catch at any thing, that, in their opinion, will promote them.
The mischievous, and dangerous tendency of such a practice, is too glaring to require a comment.
If the Executive, in the opinion of the Gentleman you have alluded to, is chargeable with “premeditating the destruction of Mr Monroe in his appointment, because he was the centre around which the Republican party rallied in the Senate” (a circumstance quite new to me) It is to be hoped he will give it credit ⟨illegible⟩ for its lenity towards that Gentleman, for having designated several others (not of the Senate) as Victims to this office before the sacrafice of Mr Monroe was ever had in contemplation. As this must be some consolation to him and his frds I hope they will embrace it.
But as you have given me assurances of a visit at this place with Governor Wood in the Spring which is now commencing I shall only add that with esteem and regard I am Sir Your Most hble ⟨illegible⟩

Go: Washington

